           Case 1:19-cr-00166-VEC Document 152
                                           151 Filed 03/27/20
                                                     03/25/20 Page 1 of 1


MEMO ENDORSED                                                           USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
  March 25, 2020                                                        DOC #:
                                                                        DATE FILED: 3/27/2020
  Via ECF

  The Honorable Valerie E. Caproni
  United States District Judge
  Southern District of New York
  500 Pearl Street
  New York, New York 10007

                Re:     United States v. Nazae Blanche, 19 Cr. 166 (VEC)

  Dear Judge Cote:

  I represent Nazae Blanche in the above-referenced matter. Mr. Blanche is scheduled to be
  sentenced by the Court on April 15, 20120 I write, with the consent of the government, to
  request a two-month adjournment of his sentencing. This is the first request for an adjournment
  of Mr. Blanche’s sentencing. The requested adjournment would allow the undersigned, and the
  mitigation specialist working with the defense, additional time to prepare Mr. Blanche’s
  sentencing submission. I note that the COVID-19 pandemic has significantly hampered our
  ability to obtain the necessary documents and information necessary for the sentencing
  submission. Accordingly, I respectfully request that Your Honor adjourn Mr. Blanche’s
  sentencing for two months. Thank you for your consideration.

  Respectfully submitted,
                                                              Application GRANTED. Sentencing for Mr.
         /s/                                                  Blanche is adjourned to June 15, 2020, at 3:00
                                                              p.m. The parties' sentencing submissions are
  Valerie A. Gotlib                                           due no later than June 1, 2020.
                                                              SO ORDERED.
  cc:    all counsel of record (via ECF)

                                                                                  3/27/2020
                                                              HON. VALERIE CAPRONI
                                                              UNITED STATES DISTRICT JUDGE




                                            Gotlib Law, PLLC
                           225 Broadway | Suite 2815 | New York | NY | 10007
                        T 917 536 8171 | F 917 970 8158 | valerie@gotliblaw.com
